Judiciary  |  Opinions

		
		
        		

		
		



















 





					
		
								



		

	
	  



Skip to Content
Skip to Navigation
Skip to Footer
















For Public

Contact Information
Pay Fines
Court Forms
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements


For Litigants

Court Forms
Pay Fines
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Billingual Attorneys
Child Custody Evaluators Registry


For Attorneys

General Information
Efiling
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry


For Jurors

Jury Service Information
Court Information
Contact Information


For Media

Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Facilities Use Application


Language Access

Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information


ADA

ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information


Access to Justice

Access to Justice Commission
Access to Justice Initiatives
Access to Justice Rooms
•Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Judiciary’s 20/20 Vision
Small Claims Court Q&A









MenuGeneral InformationContact InformationJob OpportunitiesHawaii Courts Mobile AppJury ServiceJudiciary OverviewCourt AdministrationBusiness with JudiciarySealing Court Records CloseNews & ReportsPress ReleasesLegislative UpdateReportsIn the MediaOral ArgumentsMedia GuidelinesSpeechesJudicial Financial Disclosure Statements CloseSelf-HelpCourt FormsRequest Court Records – OahuTraffic CasesSelf-Help CentersProtective OrdersMortgage ForeclosureSmall ClaimsRegular ClaimsDivorceLandlord-Tenant ClaimsTips on Going to CourtVictim Services CloseServicesADACourt InterpretingLanguage AssistanceLaw LibraryMediation/ADRChildren’s Justice CentersVictim ServicesVolunteer Settlement Master ProcessVehicle Tracker CloseCourtsSupreme CourtIntermediate Court of AppealsCircuit CourtDistrict CourtFamily CourtLand and Tax Appeal CourtsAdministrative AdjudicationCommission on Judicial ConductJudicial Performance ReviewsJudicial Selection CommissionJudicial Financial Disclosure Statements CloseLegal ReferencesSearch Court RecordsProposed Rules ChangesSupreme Court Various OrdersOpinions and OrdersCourt RulesInternet Resources CloseCommunity OutreachCourts in the CommunityCivic EducationVolunteer OpportunitiesJudiciary History CenterDivorce Law SeminarCourt Tours CloseSpecial Projects & EventsCourts in the CommunityDWI CourtEnvironmental CourtGirls CourtHOPE ProbationHawaii Courts Mobile AppKona Judiciary Complex ProjectMental Health CourtSTAE (Steps to Avoid Eviction)Veterans Treatment Court Close









Home » Hawaii Appellate Court Opinions and Orders » Opinions



 




Opinions			 
			
For 2009 and older, Case Number link will display content as an html page. PDF link will display a scanned image with file date stamp and judicial signatures. Beginning in 2010, Case Number link will display a scanned image with file date stamp and judicial signatures. ADA link will display an accessible file compatible with online reader devices. Click here to view Opinions and Orders from 1998 to 2009.






Date
Ct.
Case Number
Case Name
Appealed From
Reporter Citation




March 16, 2017
S.Ct
SCPW-16-0000589 [ADA]
Kaopua v. Murakami (Order Granting Petition for Writ of Mandamus).  Petition for Writ of Mandamus, filed 08/23/2016.

Original Proceeding




March 15, 2017
ICA
CAAP-16-0000579 [ADA]
State v. Salas (Order Approving the March 9, 2017 “Stipulation to Dismiss Appeal”).

Circuit Court, 1st Circuit




March 15, 2017
ICA
CAAP-16-0000633 [ADA]
State v. Salas (Order Approving the March 9, 2017 “Stipulation to Dismiss Appeal”).

Circuit Court, 1st Circuit




March 15, 2017
ICA
CAAP-16-0000281 [ADA]
State v. Kihano (s.d.o., affirmed).

Circuit Court, 1st Circuit (Burglary)




March 15, 2017
ICA
CAAP-16-0000333 [ADA]
State v. Martin (s.d.o., affirmed).

District Court, 1st Circuit, Honolulu Division (OVUII)




March 15, 2017
ICA
CAAP-16-0000407 [ADA]
State v. Biggers (s.d.o., affirmed).

Circuit Court, 1st Circuit (Burglary)




March 15, 2017
S.Ct
SCWC-13-0003839 [ADA]
State v. Jenkins (Order Rejecting Application for Writ of Certiorari).  ICA mem.op., filed 096/030/2016 [ada], 139 Haw. 38.  Application for Writ of Certiorari, filed 01/30/2017.

Circuit Court, 1st Circuit




March 14, 2017
ICA
CAAP-16-0000702 [ADA]
Association of Apartment Owners of 2987 Kalakaua v. Mason (Order Approving the February 13,, 207 ” Stipulation for Dismissal with Prejudice”).

Circuit Court, 1st Circuit




March 14, 2017
ICA
CAAP-13-0004947 [ADA]
Nakamoto v. Kawauchi (mem.op., affirmed).  ICA Order of Correction, filed 03/15/2017 [ada].

Circuit Court, 3rd Circuit (Misconduct)




March 14, 2017
ICA
CAAP-15-0000016 [ADA]
State v. Kapu (Order Dismissing the Appeal Pursuant to HRAP Rule 30).

District Court, 2nd Circuit




March 14, 2017
ICA
CAAP-16-0000076 [ADA]
Bank of America, N.A. v. Abiva (Order Approving the February 23, 2017 “Stipulation for Dismissal of Appeal”).

Circuit Court, 1st Circuit




March 14, 2017
ICA
CAAP-16-0000552 [ADA]
Nationstar Mortgage, LLC v. Domenden (Order (1) re Response to Order to Show Cause and (2) Approving the February 16, 2017 “Stipulation for Dismissal of Appeal with Prejudice”).

Circuit Court, 5th Circuit




March 14, 2017
ICA
CAAP-16-0000553 [ADA]
U.S. Bank National Association v. Salvacion (Order Approving the February 13, 2017 “Stipulation for Dismissal of Appeal”).

Circuit Court, 5th Circuit




March 14, 2017
ICA
CAAP-16-0000638 [ADA]
Eisenbrey v. Eisenbrey (Order Dismissing the Appeal).

Family Court, 1st Circuit




March 14, 2017
ICA
CAAP-16-0000663 [ADA]
Skahan v. Stutts Construction Company, Inc. (Order Dismissing the Appeal and All Pending Motions are Dismissed).

Labor and Industrial Relations Appeals Board




March 14, 2017
ICA
CAAP-16-0000664 [ADA]
Skahan v. Stutts Construction Company, Ltd. (Order Dismissing the Appeal).

Labor and Industrial Relations Appeals Board




March 14, 2017
ICA
CAAP-16-0000695 [ADA]
Island & Bluffs at Maui Lani Owners’ Association v. Maui Lani Community Association (Order Approving the February 13, 2017 “Stipulation for Dismissal with Prejudice of Appeal”).

Circuit Court, 2nd Circuit




March 14, 2017
ICA
CAAP-16-0000840 [ADA]
State v. Robison (Order Approving the February 22, 2017 “Stipulation for Dismissal of Appeal”).

District Court, 1st Circuit




March 13, 2017
S.Ct
SCWC-13-0002691 [ADA]
State v. Collins (Order Accepting Application for Writ of Certiorari).  ICA s.d.o., filed 10/25/2016 [ada], 139 Haw. 262.  Application for Writ of Certiorari, filed 02/01/2017.  

Circuit Court, 1st Circuit




March 13, 2017
ICA
CAAP-14-0001053 [ADA]
State v. Ayau (Order of Amendment).  ICA Order Withdrawing Summary Disposition Order, filed 01/23/2017 [ada].   ICA s.d.o., filed 01/23/2017 [ada].

District Court, 3rd Circuit




March 13, 2017
ICA
CAAP-16-0000342 [ADA]
State v. Mank (Order of Correction).  ICA s.d.o., filed 01/31/2017 [ada].

Circuit Court, 1st Circuit




March 13, 2017
ICA
CAAP-15-0000771 [ADA]
ZH v. CH (Order of Correction).  ICA s.d.o., filed 01/31/2017 [ada].  

Family Court, 1st Circuit




March 10, 2017
ICA
CAAP-17-0000044 [ADA]
SU v. DU (Order Approving the February 16, 2017 Stipulation for Dismissal with Prejudice of Appeal).

Family Court, 1st Circuit




March 10, 2017
S.Ct
SCWC-14-0000794 [ADA]
State v. Mancia (Order Dismissing Application for Writ of Certiorari).  ICA s.d.o., filed 02/06/2017 [ada].  Dissenting Opinion by J. Fujise [ada].  Application for Writ of Certiorari, filed 03/02/2017.  

Family Court, 3rd Circuit




March 10, 2017
ICA
CAAP-16-0000216 [ADA]
State v. Vasconcellos (s.d.o., affirmed).

District Court, 3rd Circuit, Kona Division (Inattention to Driving)




March 8, 2017
ICA
CAAP-16-0000846 [ADA]
Rudacille v. O’Shea (Order Denying the March 3, 2017 Motion for Reconsideration).  ICA Order Denying the February 13, 2017 Motion and Order Dismissing the Appeal, filed 02/23/2017 [ada].  Motion for Reconsideration, filed 03/03/2017.  

District Court, 3rd Circuit




March 8, 2017
ICA
CAAP-16-0000118 [ADA]
Mara v. State (Order of Amendment).  ICA Opinion, filed 02/21/2017 [ada].

Circuit Court, 1st Circuit




March 7, 2017
S.Ct
SCWC-15-0000882 [ADA]
Onewest Bank v. Wegesend (Order Rejecting Application for Writ of Certiorari).  ICA mem. op., filed 10/31/2016 [ada], 139 Haw. 263.  Petitioner-Appellants Warren Robert Wegesends’ and Thelldine Linmore Wegesends’ Application for Writ of Certiorari, filed 01/27/2017.  

Circuit Court, 1st Circuit




March 7, 2017
S.Ct
SCWC-15-0000677 [ADA]
Chin v. Wailuku Main Street Association (Order Rejecting Application for Writ of Certiorari).  ICA s.d.o., filed 11/30/2016 [ada].  Appellant/Respondent’s Motion for Reconsideration, filed 12/12/2016. ICA Order Denying Motion for Reconsideration, filed 12/16/2016 [ada].  Application for Writ of Certiorari, filed 01/30/2017.  

Circuit Court, 2nd Circuit




March 3, 2017
ICA
CAAP-16-0000707 [ADA]
KP v. MP (Order Dismissing the Appeal).

Family Court, 3rd Circuit




March 3, 2017
S.Ct
SCWC-12-0000287 [ADA]
State v. Guity (Order Accepting Application for Writ of Certiorari).  ICA mem. op., filed 10/31/2016 [ada].   ICA Order of Correction, filed 11/21/2016 [ada].  Application for Writ of Certiorari, filed 01/17/2017. 

Circuit Court, 1st Circuit




March 3, 2017
S.Ct
SCWC-15-0000657 [ADA]
State v. Ramirez (Order Rejecting Application for Writ of Certiorari).  Dissenting Opinion by J. Wilson [ada].   ICA s.d.o., filed 09/30/2016 [ada].   Application for Writ of Certiorari, filed 01/17/2017. 

Circuit Court, 1st Circuit




March 2, 2017
S.Ct
SCWC-12-0000703 [ADA]
Brutsch v. Brutsch.   Concurring and Dissenting Opinion by C.J. Recktenwald, in which J. Nakayama joins [ada].  ICA s.d.o., filed 05/12/2015 [ada], 135 Haw. 217.  Application for Writ of Certiorari, filed 09/11/2015.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 10/23/2015 [ada].  

Family Court, 1st Circuit




March 2, 2017
S.Ct
SCWC-15-0000449 [ADA]
State v. Doo (Order Rejecting Application for Writ of Certiorari).  ICA s.d.o., filed 11/23/2016 [ada].  Application for Writ of Certiorari, filed 01/19/2017.  

District Court, 1st Circuit




March 2, 2017
S.Ct
SCWC-15-0000053 [ADA]
Hyland v. Gonzales.   ICA mem.op., filed 02/10/2016 [ada].  Petitioner/Petitioner Appellant’s Application for Writ of Certiorari, filed 03/29/20169.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 05/11/2016 [ada].  

County of Hawaii Board of Registration




March 1, 2017
S.Ct
SCWC-15-0000439 [ADA]
State v. Bruce (Order Accepting Application for Writ of Certiorari).   ICA mem.op., filed 10/20/2016 [ada], 139 Haw. 261.  Concurring and Dissenting Opinion by J. Ginoza [ada].  Application for Writ of Certiorari, filed 01/17/2017.  

Circuit Court, 1st Circuit




February 28, 2017
ICA
CAAP-16-0000453 [ADA]
MacCarley v. Countrywide Financial Corporation, Inc. (Order Denying February 24, 2017 HRAP Rule 40 Motion for Reconsideration of February 14, 2017 Order Dismissing Appeal for Lack of Appellate Jurisdiction).   ICA Order Dismissing Appeal for Lack of Appellate Jurisdiction, filed 02/14/2017 [ada].   Motion for Reconsideration, filed 02/24/2017.  

Circuit Court, 3rd Circuit




February 28, 2017
ICA
CAAP-15-0000703 [ADA]
State v. Hossain (s.d.o., vacated and remanded).

Circuit Court, 1st Circuit (Criminal)




February 28, 2017
ICA
CAAP-14-0001364 [ADA]
State v. Powell (mem.op., vacated and remanded).

District Court, 3rd Circuit, Kona Division (Excessive Speeding)




February 28, 2017
S.Ct
SCWC-15-0000696 [ADA]
State v. Stapp (Order Rejecting Application for Writ of Certiorari).  ICA s.d.o., filed 11/30/2016 [ada].  Amended Application for Writ of Certiorari, filed 01/23/2017. 

District Court, 2nd Circuit, Wailuku Division




February 28, 2017
ICA
CAAP-12-0000932 [ADA]
Palama v. Medeiros (mem.op., affirmed in part, vacated in part and remanded).

Circuit Court, 5th Circuit (Quiet Title)




February 28, 2017
ICA
CAAP-14-0000766 [ADA]
State v. Manning (s.d.o., affirmed).

Circuit Court, 1st Circuit (Robbery)




February 28, 2017
ICA
CAAP-14-0000993 [ADA]
Groelsma v. City and County of Honolulu (mem.op., affirmed).

Circuit Court, 1st Circuit (Civil)




February 28, 2017
ICA
CAAP-14-0001355 [ADA]
In re Marn Family Litigation (s.d.o., affirmed).

Circuit Court, 1st Circuit (Expungement)




February 28, 2017
S.Ct
SCWC-12-0001077 [ADA]
State v. Teale.   ICA s.d.o., filed 06/30/2016 [ada], 138 Haw. 142.  Application for Writ of Certiorari, filed 10/24/2016.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 12/09/2016 [ada].  

District Court, 1st Circuit, Honolulu Division




February 28, 2017
S.Ct
SCWC-15-0000005 [ADA]
Bank of America, N.A. v. Reyes-Toledo.  ICA s.d.o., filed 03/16/2016 [ada], 138 Haw. 134.  Petitioner/Defendant-Appellant Grisel Reyes-Toledo’s Application for Writ of Certiorari, filed 05/06/2016.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 06/22/2016 [ada].  

Circuit Court, 1st Circuit




February 27, 2017
ICA
CAAP-13-0001760 [ADA]
Hiwalani P S Holding, LLC v. Wells Fargo Bank, N.A. (mem.op., affirmed, vacated and remanded).

Circuit Court, 1st Circuit




February 27, 2017
S.Ct
SCAP-13-00005234 [ADA]
Hungate v. Rosen.

Circuit Court, 1st Circuit




February 24, 2017
ICA
CAAP-15-0000028 [ADA]
Plumer v. Warkus (s.d.o., vacated in part, remanded and dismissed).

Circuit Court, 5th Circuit (Attorney's Fees and Costs)




February 24, 2017
ICA
CAAP-15-0000935 [ADA]
State v. Anzalone (s.d.o., vacated, remanded and affirmed).

Family Court, 2nd Circuit (Custodial Interference)





1
2
3
4
Next »






 

Searches



	  eCourt Kokua

	  For access to public information from traffic cases, District Court criminal, Circuit Court criminal, Family (Adult) Court criminal and appellate cases.  (The Hawaii Judiciary is not affiliated with Sustain Technologies, Inc. or with eCourt®, which is a registered trademark of Sustain Technologies, Inc.).
	  


	  Ho`ohiki

	 For access to civil case information filed in the Circuit and Family Courts and certain civil cases of the District Courts.	


	  Jobs

	  Search for jobs at the Judiciary.
	


	  Efiling
	 
	 Case information.
	



Status Updates


Twitter Stream
Facebook Fan Page
YouTube Channel



Language Access Services Home

廣東話 / 广东话 | Cantonese

Kapasen Chuuk | Chuukese

Ilokano | Ilokano

日本語 | Japanese

한국어 | Korean

Kosrae | Kosraean

國語 / 普通话 | Mandarin

Kajin Majôl | Marshallese

Pohnpei | Pohnpeian

Gagana Samoa | Samoan

Español | Spanish

Tagalog | Tagalog

Lea faka-Tonga | Tongan

Tiếng Việt | Vietnamese

 
 









for Public
Contact Information
Pay Fines
Court Forms
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
for Litigants
Court Forms
Pay Fines
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Billingual Attorneys
Child Custody Evaluators Registry
for Attorneys
General Information
Efiling
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
for Jurors
Jury Service Information
Court Information
Contact Information
Language Access
Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information
for Media
Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
ADA Assistance
ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information
Access to Justice
Access to Justice Commission
Access to Justice Initiatives
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Online Pro Bono Portal
Judiciary’s 20/20 Vision
Small Claims Court Q&A
Know Your Rights Seminars
General Information
Contact Information
Job Opportunities
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements
Self-Help
Court Forms
Request Court Records – Oahu
Traffic Cases
Self-Help Centers
Protective Orders
Mortgage Foreclosure
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court
Services
ADA
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Victim Services
Volunteer Settlement Master Process
Vehicle Tracker
Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements
Legal References
Search Court Records
Proposed Rules Changes
Supreme Court Various Orders
Opinions
Court Rules
Internet Resources
Community Outreach
Courts in the Community
Civics Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours
Special Projects & Events
Courts in the Community
DWI Court
Environmental Court
Girls Court
HOPE Probation
Mental Health Court
Veterans Treatment Court
Kona Judiciary Complex Project
Contact Us
Administrative Offices of the Courts
Courts of Appeal
Oahu – First Circuit
Maui – Second Circuit
Hawaii – Third Circuit
Kauai – Fifth Circuit
District Court Addresses
We Value Your Opinion Survey
 



© 2017 Hawaii State Judiciary. All rights reserved.
Privacy Policy  |  Terms of Use  |  Accessibility Information